                             UNITED STATES OF AMERICA
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                               Case No: 5:19-CR-95-lD

UNITED STATES OF AMERICA

              vs.                                              ORDER

DAVID SIERRA OROZCO

       IT IS HEREBY ORDERED that the following government exhibit(s} admitted into evidence
on March 22, 2021 be turned over to Detective Glen Covington to be retained in his/her
custody until this case is completed, including any matters on appeal :

       Govt. Exhibit No :          Description:
       10                          Samsung Phone
       11                          Wallet
       12                          MicroSD Cards




This 22nd day of March, 2021.



                                                        JA ES C. DEVER Ill
                                                        UNITED STATES DISTRICT JUDGE




          Case 5:19-cr-00095-D Document 95 Filed 03/22/21 Page 1 of 1
